Smith, J.:
The plaintiff’s claim is not that the defendant was violating any statutory regulation as to the amount of fare which might be charged, but that at the time of the granting of the franchise to the Hoosick Railway Company by the commissioners of highways of the town of Hoosick it was therein provided that one fare only should-be charged over the said road. The main question argued before us, as before the trial court, was as to what was meant by this clause in the franchise from the highway commissioners of the town of Hoosick. That franchise recites that an application had been made by petition of the Hoosick Railway Company for leave to construct, operate, maintain and use a railroad on the surface of the soil through, upon and along the highway extending north from the north boundary and limits of the village of Hoosick Falls to North Hoosick, and thence east along said highway from North Hoosick to the village of Walloomsac in said town of Hoosick. After other recitals, in which it was stated that the commissioners had determined to give their consent to the construction, maintenance and operation of said railroad, a resolution granting the consent is set forth, upon certain express conditions. Among those conditions was one numbered 14, which provided “ that but one fare shall be exacted for a single passage over said road.” At the time the franchise was granted the railway company was operating a street surface railway within the village of Hoosick Falls. The plaintiff contends that the words “ said road,” as used in the said franchise given, included not only the road as included in the preamble of the resolution, as extending from the north boundary of Hoosick Falls to the village of Walloomsac, but also that part of the road within *37the village of Hoosick Falls. Whatever reason there may have been for including the right to ride into the village of Hoosick Falls upon one fare, the commissioners have clearly not stated that right in the franchise given. Of the sixteen conditions expressed in the franchise upon which it was given not one of them is claimed to relate to any other part of the road than that recited in the preamble, to wit, the road from the north boundary of Hoosick Falls to the village' of Walloomsac, except the fourteenth condition. In fact, nowhere in the franchise given is any part of the road within the village of Hoosick Falls in any way mentioned. The granting of the franchise to the road to be constructed and maintained, from the north boundary of Hoosick Falls to the village of Walloomsac, upon condition that one fare only shall be charged by “said road” is an unambiguous grant unconditioned as to any fare that shall be charged beyond the limits of the town.
It is further claimed that surrounding circumstances cause a latent ambiguity which is open to explanation by extrinsic evidence. That the village of Hoosick Falls was the center from which the trading was done by residents of the town, and that the road in the village of Hoosick Falls was constructed, and part of the road within the town at the time that the franchise was given, are facts which are claimed to present such ambiguity as to what was meant by the use of the words “ said road.” The words “ said road,” however, are legally described by the description of the road to which the franchise was given, to wit, the road from the north boundary of Hoosick Falls to the village of Walloomsac. The facts to which reference is made might well have entered into the minds of the highway commissioners in granting their franchise upon the condition of more extended rights to the residents of the town. The condition clearly expressed in the franchise, however, cannot be enlarged by facts which might well have led the commissioners to impose different conditions. In this action to recover this penalty the right of the railroad company must be determined by the franchise as given, and not by the franchise as it might have been given.
Again, it is claimed that by oral agreement between the commissioners and those representing the railroad company one fare only was to be charged from points within the town upon said road to any point within this village of Hoosick Falls. It is not alleged *38or claimed that the consolidated road had any notice of any such roral agreement. Moreover, it would be a most unsafe rule of law to allow an additional condition to those already stated in the written franchise to be added by parol. The written franchise should be conclusively presumed to contain all the conditions upon which the company is permitted to construct its road.
Finally, it is claimed because under the fare taken in the village of Hoosick Falls the plaintiff was allowed to ride part way in the town to ISTorth Hoosick, the charging of an additional fare from Horth Hoosick to Walloomsae is the charging of more than one fare within the town in violation of the conditions of the franchise. While no more than one fare is exacted from one point in the town to another point in the town there can be no violation of the condition of the franchise. The charging of one fare from a point in the village to a point in the town outside the village, and the charging of another fare from that point to another point within the town is not an exaction of more than one fare for travel within the limits of the town within the legal interpretation of the condition.
Our conclusion, therefore, is that the complaint was properly dismissed and the judgment should be affirmed.
Judgment and order unanimously affirmed, with costs.